33 F.3d 64
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.James B. KING, Director, Office of Personnel Management, Petitioner,v.Milford O. HELLER, and Merit Systems Protection Board, Respondents.
No. 391.
United States Court of Appeals, Federal Circuit.
Feb. 8, 1994.

Before RADER, Circuit Judge.
ON MOTION
ORDER
RADER, Circuit Judge.


1
The Merit Systems Protection Board moves to remand to the Board for further consideration of this case.  The Office of Personnel Management consents.  The Board states that Heller does not consent, but Heller has not filed a response.


2
Upon consideration thereof,

IT IS ORDERED THAT:

3
The motion for remand for further proceedings is granted.